             Case 1:19-cv-04058-AT Document 62 Filed 12/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
                                                                      :
MILBERG LLP,                                                          :
                                                                      :
                                    Petitioner,                       :
                                                                      :    Case No. 19 Civ. 04058 (AT)
                           v.                                         :
                                                                      :
HWB ALEXANDRA STRATEGIES PORTFOLIO;                                   :     NOTICE OF MOTION
HWB DACHFONDS--VENIVIDIVICI;                                          :
HWB GOLD & SILBER PLUS;                                               :
HWB PORTFOLIO PLUS;                                                   :
HWB RENTEN PORTFOLIO PLUS;                                            :
HWB VICTORIA STRATEGIES PORTFOLIO;                                    :
DRAWRAH LIMITED;                                                      :
NW GLOBAL STRATEGY;                                                   :
U.V.A. VADUZ;                                                         :
VICTORIA STRATEGIES PORTFOLIO LTD.;                                   :
KLAUS BOHRER; and                                                     :
UTE KANTNER,                                                          :
                                                                      :
                                    Respondents.                      :
                                                                      :
----------------------------------------------------------------------X

         PLEASE TAKE NOTICE that Victoria Strategies Portfolio Ltd. joins in the pending

dismissal motion by HWB Alexandra Strategies Portfolio; HWB Dachfonds – Venividivici;

HWB Gold & Silber Plus; HWB Portfolio Plus; HWB Renten Portfolio Plus; HWB Victoria

Strategies Portfolio; Drawrah Limited; NW Global Strategy; U.V.A. Vaduz; Victoria Strategies

Portfolio Ltd.; Klaus Bohrer; and Ute Kantner pursuant to which they will, as set forth in their

Notice of Motion dated November 8, 2019 (Doc. 48), move this Court, before Hon. Analisa

Torres, United States District Court Judge for the Southern District of New York, at the Daniel

Patrick Moynihan United States Courthouse, located at 500 Pearl St., New York, NY 10007-

1312, at a date and time to be designated by the Court, for an order pursuant to Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure: (i) dismissing petitioner Milberg LLP’s


                                                        1
01124907.1
             Case 1:19-cv-04058-AT Document 62 Filed 12/20/19 Page 2 of 2



Second Amended Petition (Doc. 42) with prejudice and (ii) granting Respondents any such other

and further relief that the Court deems just and proper.


Dated: New York, New York
       December 20, 2019
                                                           WILK AUSLANDER LLP
                                                           By: /s/ Julie Cilia
                                                                Jay S. Auslander (JA5866)
                                                                Julie Cilia (JC5917)
                                                                Scott Watnik (SW 8120)
                                                           1515 Broadway, 43rd Floor
                                                           New York, NY 10036
                                                           Tel.: (212) 981-2300
                                                           Email: jauslander@wilkauslander.com
                                                                   jcilia@wilkauslander.com
                                                                   swatnik@wilkauslander.com

                                                           Attorneys for Respondents HWB
                                                           Alexandra Strategies Portfolio; HWB
                                                           Dachfonds – Venividivici; HWB Gold &
                                                           Silber Plus; HWB Portfolio Plus; HWB
                                                           Renten Portfolio Plus; HWB Victoria
                                                           Strategies Portfolio; Drawrah Limited;
                                                           NW Global Strategy; U.V.A. Vaduz;
                                                           Victoria Strategies Portfolio Ltd.; Klaus
                                                           Bohrer; and Ute Kantner
TO: (VIA ECF)

William Dahill, Esq.
DUNNINGTON BATHOLOW & MILLER LLP
230 Park Avenue, 21st Floor
New York, NY 10169
Tel.: (212) 682-8811
wdahill@dunnington.com

Attorneys for Petitioner Milberg LLP




                                                 2
01124907.1
